Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 22, 25, 27, 28, 31-32, 36-38, 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelectedinvention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 11, 2021. 
Applicant's election with traverse of  invention group I, and eflornithine (DFMO)  and development delay as respective elected species in the reply filed on February 11, 2021 is acknowledged.  The traversal is on the ground(s) that that the different invention are closely related and search of all the invention would have not been an undue burden.  This is not found persuasive because the different inventions are distinct each from the others for reason as set forth in the restriction requirements. Each of the invention would require separated and independent search. Thus, search of all the invention would have been an undue burden
The requirement is still deemed proper and is therefore made FINAL.
The claim have been examined insofar as they read on elected invention and species.
Disclosure Objection
	The specification incorporate by references of a list of non-patent publication, but fails to provide copies of the publications. Note, (f) The examiner may require the applicant to supply a copy of the material incorporated by reference. If the Office requires the applicant to supply a copy of material incorporated by reference, the material must be accompanied by a statement 
Further, applicants are remind of the duty to disclose all information known to that individual to be material to patentability as defined in the section. See, 37 C. F.R. 1.56(a). and MPEP 2001.04
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-8,15-17 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disorder associated with a mutation in the ODC1gene, wherein the mutation is a gain of function (GOF) mutation (see, page 14 of the specification), by administering an agent that inhibit the biosynthesis or activity of, or decreases the levels of ODC enzyme or a fragment thereof, wherein the agent is DFMO,  does not reasonably provide enablement for practicing the claimed method  with other so called “agent that inhibit the biosynthesis or activity of, or decreases the levels of ODC enzyme or a fragment thereof”, nor for those with a mutation which is loss of function (LOF). Further, it does not reasonably provide enablement of preventing the disorder associated with a mutation in the ODC1gene, such as development delay. The specification does make and/or use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.
The nature of the invention: The instant invention pertains to methods of treating and preventing a disorder associated with a mutation in the ODC1gene comprising administering an agent that inhibit the biosynthesis or activity of, or decreases the levels of ODC enzyme or a fragment thereof
The relative skill of those in the art: The relative skill of those in the art is those would understand the patent or non-patent literature relevant to the art
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of treatment of any diseases associated or involved in these mechanism 
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses any diseases associated or involved in a mutation in the ODC1gene, and any compounds that would inhibit the biosynthesis or activity of, or decreases the levels of ODC enzyme or a fragment thereof. Note, Ornithine decarboxylase has been known as the first enzyme in the polyamine biosynthetic pathway. It is the rate-limiting enzyme which is included during the change of ornithine to putrescine which is the first polyamine. A great numbers of diseases, including cancer, human brain disorders, are associated with the abnormal activity of ODC. See, Somani et al. (“Ornithine decarboxylase inhibition: A strategy to combat various disease,” Mino Rev. Med Chem, June, 2018, Vol. 18, No. 12, pp 1008-1021, abstract, https://www.eurekaselect.com/155910/article). Thus, a great numbers of diseases would have been associated with the abnormality of DOC activity.  
Furthermore, ODC has long been known for its potential as therapeutic target for various diseases, including caner/proliferative diseases.  However, there are not many known ODC inhibitor are practically employed as therapeutic agent, other than difluoromethylornithine (DFMO). See, Loguidice et al. (Alpha-Difluoromethyllornithine, an irreversible inhibitor of 
Based on the known teachings of the cancer treatments, one of skill in the art would recognize that it is highly unpredictable in regard to the treatment/prevention in the instant case, including treating numerous and various cancers, by administering the very same compound. Furthermore, it is highly unpredictable in regard to the agent that is suitable for inhibiting the biosynthesis or activity of, or decreases the levels of ODC enzyme or a fragment thereof and treating the diseases herein recited.
Therefore, the skilled artisan would view that the treatment of all diseases listed
at (01 1) of the specification herein by administering the same particular compound
herein, is highly unpredictable.
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
The presence or absence of working examples: In the instant case, no working examples are presented in the specification as filed showing that the particular compound herein would inhibit (down-regulating); ODC in a patient with ODC mutation. An example of diagnosis of patients with genetic disorder caused by a heterozygous de novo mutation in the ODC1 gene. The patients, a new born has symptoms linked to a gain of function mutation of ODC1 gene and characterized by macrosomia, macrocephaly, development delay, alopecia, spastiocity, hypotonia, cutaneous vascular malformation, delayed visual maturation, and sensorineural hearing loss. See, page 43 of the application.  

The state of the prior art DFMO has been known as ODC inhibitor and is an FDA approved drug for preventing hair loss, and has been used for treatment of trypanosomiasis and more recently entered clinical trials for pediatric neuroblastoma and colon cancer. See, specification page 45 herein.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to find the compounds, other than DMFO, for inhibiting the biosynthesis or activity of, or decreases the levels of ODC enzyme or a fragment thereof, and thereby,  treating any possible diseases encompassed by the claims herein, with no assurance of success.
Furthermore, there is no evidence that the claimed method would have been enabled for preventing any and/or all of the symptoms/disease associated with ODC mutation. For example, in disclosed example, most of the disease/symptoms of development delay associated with the mutation have well developed before the subject was born. The application show no method to prevent such diseases symptoms. Further, the method herein, inhibiting the activity of ODC, is .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite  small molecule which is “an agent that inhibit the biosynthesis or activity of, or decreases the levels of ODC enzyme or a fragment thereof”. It is purely functional limitation, which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8, 15-17 and 65 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Soler et al. (“Modulation of murine hair follicle function by alterations in ornithine decarboxylase activity,” J. Investigative  Dermatology, 1996, Vol. 106, No. 5, pp 1108-1113).
Soler teach that the transgenic mice with mutated ODC show high level of polyamine and multiple skin and hair follicle  abnormalities and alopecia, and the administration of DFMO suppress and/or reverse the effect of mutated ODC activity. See, the abstract, pages 1110-1112, particularly the figures and table 2 therein. Further any development delay of the transgenic mice would have been prevented or suppressed by the administering of DFMO. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4, 7-8, 15-17 and 65  are rejected under 35 U.S.C. 103 as being unpatentable over Soler et al. (“Modulation of murine hair follicle function by alterations in ornithine decarboxylase activity,” J. Investigative  Dermatology, 1996, Vol. 106, No. 5, pp 1108-1113) in view of Megosh et al. (“Increased frequency of spontaneous skin tumor in transgenic mice which overexpress ornithine decarboxylase,” Cancer Research, 1995, Vol 55, pp 4205-4209),  Bernstein et al. (“The cellular localization of the L-ornithine decarboxylase/polyamine system in normal and diseased central nervous systems,” Progress in Neurobiology, 1999, Vol. 57, pp 485-505), and applicants’ admission at page 42 of the specification herein. 
Soler et al. teach that the transgenic mice with mutated ODC show high level of polyamine and multiple skin and hair follicle abnormalities and alopecia, and the administration of DFMO suppress and/or reverse the effect of mutated ODC activity. See, particularly, the abstract, pages 1110-1112, particularly the figures and table 2 therein. Further any development delay of the transgenic mice would have been prevented or suppressed by the administering of DFMO. 
Soler et al. do not teach expressly to identifying a human subject having ODC mutant, such as those with development delay or cancer and treating the patient by administering to the subject DFMO.
However, Megosh et al. teach that it has been known in the art that ODC catalyzes the decarboxylation of L-ornithine to the diamine putrescine. Putrescine and the polyamines spermidine and spermine are cellular polycations essential for normal cell proliferation and differentiation. Megosh et al. report mice with ODC mutation at particular position having overexpressed ODC, elevated ODC activity, and up-regulation of polyamine biosynthesis, which profoundly disturb homeostasis and alter susceptibility to pathological development. See, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to identify/confirm a subject having accumulation of polyamine or associated disorder, such as cancers or central nerve system disorders, if the subject have a ODC mutation that lead to the accumulation of polyamine and, if confirmed, treat the subject with DFMO, a known ODC inhibitor.  
A person of ordinary skill in the art would have been motivated to identify/confirm a subject having accumulation of polyamine or associated disorder if the subject have a ODC mutation that lead to the accumulation of polyamine and, if confirmed, treat the subject with DFMO, a known ODC inhibitor because it has been known in the art that mutation of ODC may lead to elevated ODC activity and high level of polyamine which will result in various pathological conditions and DFMO has been known to suppress and/or reverse such pathological effect. Further, one of ordinary skill in the art would have been motivated to monitor and diagnosis a subject having disorders associated with ODC activity, such as patients having cancers or brain disorders (including development delay), and identify the patients if they have ODC mutation because ODC mutation has been known as one of possible etiologies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627